Case 7:21-mc-00096 Document 1-1 Filed on 06/11/21 in TXSD Page 1 of 5




                   Exhibit 1
         Case 7:21-mc-00096 Document 1-1 Filed on 06/11/21 in TXSD Page 2 of 5




                                UNITED STATES OF AMERICA
                          NATIONAL CREDIT UNION ADMINISTRATION
                                  ALEXANDRIA, VIRGINA
                               SUBPOENA TO PRODUCE DOCUMENTS
TO:    Mr. Brian Warren
       1209 W. Daffodil Avenue
       McAllen, Texas 78501

        YOU ARE COMMANDED by this Subpoena to produce documents or other tangible evidence
(as described in Item 1) to the Officer(s) Conducting the Investigation (identified in Item 2) in the above
captioned National Credit Union Administration (NCUA) Investigation Proceeding, issued pursuant to
12 U.S.C. §§ 1784(b) & 1786(p) of the Federal Credit Union Act and 12 C.F.R. §§ 747.703(c) &
747.803(a).

 1. DOCUMENTS OR OTHER TANGIBLE EVIDENCE TO              2. OFFICERS CONDUCTING THE INVESTIGATION
    BE PRODUCED
                                                             Bruce R. Hegyi, Trial Attorney
 See Attachment A                                            Min Choi, Trial Attorney
                                                             National Credit Union Administration
                                                             1775 Duke Street
                                                             Alexandria, VA 22314
                                                             (703) 536-4774 (Hegyi)
                                                             (703) 402-9650 (Choi)
                                                             bhegyi@ncua.gov
                                                             mchoi@ncua.gov

 3. TITLE OF THE MATTER & NCUA DOCKET NUMBER

 Edinburg Teachers Credit Union, NCUA Docket No 21-0107-SR


 4. PLACE OF PRODUCTION                                  5. PRODUCTION DUE DATE

 National Credit Union Administration                    By 3:00 P.M. on May 6, 2021
 Office of General Counsel, Room 6063
 1775 Duke St.
 Alexandria, VA 22314

 6. DATE SIGNED             7. SIGNATURE OF OFFICER                          Digitally signed by BRUCE
                                                                             HEGYI
      April 20, 2021                                    BRUCE HEGYI          Date: 2021.04.20 17:10:42
                                                                             -04'00'



                                                                                                         REV. 9/14/2017
         Case 7:21-mc-00096 Document 1-1 Filed on 06/11/21 in TXSD Page 3 of 5


                                          GENERAL INSTRUCTIONS
                                                                                TRAVEL EXPENSES
                        SERVICE
                                                               Witnesses appearing pursuant to this Subpoena shall be
The Officer’s signature in Item 5 above certifies that the
                                                               paid the same fees and mileage that are paid to witnesses
subpoena has been served in compliance with NCUA Rule
                                                               in the United States District Courts. 12 C.F.R. §
12 C.F.R § 747.803(b).
                                                               747.803(c).
                    ENFORCEMENT
                                                                             RIGHTS & OBLIGATIONS
Failure to fully comply with this Subpoena may result in the
                                                               Further information related to rights and obligations
General Counsel seeking enforcement of such subpoena in
                                                               related to this Subpoena can be found in NCUA’s Rule 12
the courts of the United States. 12 C.F.R. § 747.803(d).
                                                               C.F.R. Part 747.




                                                                                                         REV. 9/14/2017
    Case 7:21-mc-00096 Document 1-1 Filed on 06/11/21 in TXSD Page 4 of 5
Edinburg Teachers Credit Union
Brian Warren Subpoena Duces Tecum

                                           EXHIBIT “A”

                                          INSTRUCTIONS

       1.     As used in this subpoena attachment, the following terms shall have the meanings set
              forth below:

                      a. “Document” includes, but is not limited to, all written, printed, typed,
                      recorded or graphic material, whether electronically preserved on computer,
                      discs, tapes or by any other information storage and retrieval medium, in your
                      possession, custody or control, including but not limited to letters,
                      correspondence, emails, texts, images, memoranda, reports, summaries, files,
                      notes, books, papers, videos, recordings, photographs, worksheets, charts,
                      records, contracts, agreements, invoices, audits, examinations, articles of
                      incorporation, financial accounts, account statements, signature cards, loan
                      applications, loan documentation, account opening applications, liens, releases,
                      lawsuits, litigation, administrative actions, claims, settlements, judgments,
                      income, payments, credit reports or analyses, ledgers, notations of conversations,
                      negotiations, conferences and/or meetings. WARNING: Different versions of
                      the same document, non-conforming copies of a document, and a document with
                      handwritten notations and/or or marks not found on the original, constitute
                      different documents.
                      b. “All” means “each and every” as well as “any.”
                      c. “And” and “or” shall be construed both conjunctively and disjunctively, as
                      necessary to make them inclusive rather than exclusive.
                      d. “Relate to” means, without limitation, to relate or refer to, or to contain
                      information about, the matter identified.
                      e. “Reflect” means, without limitation, to set forth, embody, evidence or contain
                      the matter identified.
                      f. “ETCU” means the Edinburg Teachers Credit Union, Edinburg, Texas.
                      g. “Immediate Family Member” means your spouse, ex-spouse, children, step-
                      children, grandchildren, step-grandchildren, parents, step-parents, grandparents,
                      step-grandparents, siblings, step-siblings, spouses of siblings and/or step-siblings,
                      ex-spouses of siblings and/or step-siblings.)

       2.     Unless otherwise specifically limited, the time period for the documents and information
              responsive to this subpoena is May 1, 2011 to the present.

       3.     If you decline to produce a responsive document, in whole or in part, on the grounds of
              attorney-client privilege, the attorney work-product doctrine, or any other ground, state
              for each such responsive document: (a) the particular privilege that is being asserted or
              other ground for withholding the document; (b) the reasons the privilege is being
              asserted; (c) all person and entities involved in the preparation of the document; (d) all
              persons and entities who received the document; (e) all persons and entities known to
              have been furnished the document or informed of its substance; (f) the date of the
              document; and (g) the subject matter of the document.




                                              Page 1 of 2
     Case 7:21-mc-00096 Document 1-1 Filed on 06/11/21 in TXSD Page 5 of 5
Edinburg Teachers Credit Union
Brian Warren Subpoena Duces Tecum

                                  DOCUMENTS TO BE PRODUCED

Any and all documents, communications and/or things that constitute, relate to and/or refer to:

       1. All documents, communications and/or things to, from, by, with and/or between one or more
           of Jeffrey Moats, Richard Kanipe, Brian Warren, Joe L. Cantu, Jr., Dale Ramos, Donald
           Strong, Daniel Roma and/or Ted Miller at any time from May 1, 2011 to and including
           midnight on March 25, 2021;
       2. All documents, communications and/or things to, from, by, with and/or between one or more
           of Jeffrey Moats, Richard Kanipe, Brian Warren, Joe L. Cantu, Jr., Dale Ramos, Donald
           Strong, Daniel Roma and/or Ted Miller at any time from midnight on March 25, 2021 to and
           including the present;
       3. All Board Minutes and/or Supervisory Committee Minutes for ETCU maintained by you;
       4. All notes, documents and/or things taken and/or made by you at Board Meetings and/or
           Supervisory Committee meetings for ETCU;
       5. All documents and/or things in connection with Board Meetings and/or Supervisory
           Committee meetings for ETCU maintained by you;
       6. All Policies, Procedures and/or By-Laws (and/or the like) for, by, of, from and/or relating to
           ETCU maintained by you;
       7. All Audit Reports (and/or the like) for, by, of, from and/or relating to ETCU maintained by
           you;
       8. All Examination Reports (and/or the like) for, by, of, from and/or relating to ETCU
           maintained by you;
       9. All Annual Reports (and/or the like) for, by, of, from and/or relating to ETCU maintained by
           you;
       10. All notes, documents and/or things taken and/or made by you in connection with the Annual
           Reports for ETCU;
       11. All documents and/or things in connection with the Annual Reports for ETCU maintained by
           you;
       12. All documents and/or things related to any training courses (or the like) taken and/or attended
           by you related to your role ETCU;
       13. All documents and/or things related to any seminars and/or conferences (or the like) attended
           by you related to your role at ETCU;
       14. All documents and/or things constituting, relating to and/or referring to any business dealings
           between yourself and any one or more of Jeffrey Moats, Richard K. Kanipe, Joe L. Cantu, Jr.,
           Dale Ramos, Donald Strong, Daniel Roma and/or Ted Miller and/or any Immediate Family
           Member of any of them;
       15. All documents constituting, relating to and/or referring to any financial arrangements between
           yourself and any one or more of Jeffrey Moats, Richard K. Kanipe, Joe L. Cantu, Jr., Dale
           Ramos, Donald Strong, Daniel Roma and/or Ted Miller and/or any Immediate Family
           Member of any of them;
       16. All documents and/or things constituting, relating to and/or referring to any loans made,
           accepted, co-signed, guaranteed by you and any one of more of Jeffrey Moats, Richard K.
           Kanipe, Joe L. Cantu, Jr., Dale Ramos, Donald Strong, Daniel Roma and/or Ted Miller and/or
           any Immediate Family Member of any of them; and
       17. All documents and/or things constituting, relating to and/or referring to any monetary and/or
           non-monetary gifts and/or gratuities (and/or the like) you made to and/or received from any
           one or more of Jeffrey Moats, Richard K. Kanipe, Joe L. Cantu, Jr., Dale Ramos, Donald
           Strong, Daniel Roma and/or Ted Miller and/or any Immediate Family Member of any of them.


                                               Page 2 of 2
